In an action to recover damages for personal injuries, the plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Westchester County (Lefkowitz, J.), dated May 21, 2012, as granted that branch of the defendants’ motion which was for summary judgment dismissing the cause of action pursuant to Labor Law § 240 (1) and, in effect, denied her cross motion for summary judgment on the issue of liability on the cause of action pursuant to Labor Law § 240 (1).
Ordered that the order is affirmed insofar as appealed from, with costs.